Case 4:20-cv-08733-YGR Document 42-2 Filed 03/22/21 Page 1 of 16




             EXHIBIT 1
 Case 4:20-cv-08733-YGR Document 42-2 Filed 03/22/21 Page 2 of 16



                   UNITED STATES DISTRICT COURT            Pages 1 - 48

                  NORTHERN DISTRICT OF CALIFORNIA

Before The Honorable Yvonne Gonzalez Rogers, Judge

                                   )
                                   )
IN RE APPLE IPHONE ANTITRUST       )     NO. CV 11-06714-YGR
LITIGATION                         )
                                   )
                                   )
                                   )
EDWARD LAWRENCE,                   )
                                   )
            Plaintiff,             )
                                   )
  VS.                              )     NO. CV 19-02852-YGR
                                   )
APPLE INC.,                        )
                                   )
            Defendant.             )
                                   )
DONALD R. CAMERON, ET AL.,         )
                                   )
            Plaintiff,             )
                                   )
  VS.                              )     NO. CV 19-03074-YGR
                                   )
APPLE INC.,                        )
                                   )
            Defendant.             )
                                   )
BARRY SERMONS,                     )
                                   )
            Plaintiff,             )
                                   )
  VS.                              )     NO. CV 19-03796-YGR
                                   )
APPLE INC.,                        )
                                   )
            Defendant.             )     Oakland, California
                                   )     Monday, October 7, 2019
                                         Transcript of Proceedings


Reported by:   Pamela Batalo Hebel, CSR No. 3593, FCRR, RMR
               Official Reporter
 Case 4:20-cv-08733-YGR Document 42-2 Filed 03/22/21 Page 3 of 16



APPEARANCES:

For Plaintiffs in CV 11-06714-YGR:
                        WOLF, HALDENSTEIN, ADLER, FREEMAN &
                        HERZ LLP
                        270 Madison Avenue
                        New York, NY 10016
                   BY: MARK C. RIFKIN, ESQUIRE

                           WOLF, HALDENSTEIN, ADLER, FREEMAN &
                           HERZ LLP
                           Symphony Towers
                           750 B. Street - Suite 1820
                           San Diego, CA 92101
                     BY:   RACHELE R. BYRD, ESQUIRE

                           KELLOGG, HANSEN, TODD, FIGEL &
                           FREDERICK, PLLC
                           1615 M Street, NW - Suite 400
                           Washington, DC 20036
                     BY:   DAVID C. FREDERICK, ESQUIRE

For Plaintiffs in CV 19-02852-YGR:
                        ALIOTO LAW FIRM
                        One Sansome Street - 35th Floor
                        San Francisco, CA 94104
                   BY: JOSEPH M. ALIOTO, ESQUIRE
                        THERESA D. MOORE, ESQUIRE

For Plaintiffs in CV 19-03074-YGR:
                        HAGENS BERMAN SOBOL SHAPIRO LLP
                        1918 Eighth Avenue - Suite 3300
                        Seattle, WA 98101
                   BY: STEVE W. BERMAN, ESQUIRE
                        ROBERT F. LOPEZ, ESQUIRE

                           SPERLING & SLATER P.C.
                           55 West Monroe Street - Suite 3200
                           Chicago, IL 60603
                     BY:   EAMON P. KELLY, ESQUIRE
                           APPEARING TELEPHONICALLY

For Plaintiffs in CV 19-03796-YGR:
                        FREED, KANNER, LONDON & MILLEN LLC
                        923 Fayette Street
                        Conshohocken, PA 19428
                   BY: JONATHAN M. JAGHER, ESQUIRE
 Case 4:20-cv-08733-YGR Document 42-2 Filed 03/22/21 Page 4 of 16



APPEARANCES CONTINUED:

For Plaintiffs in CV 19-03796-YGR:
                        SAVERI & SAVERI, INC.
                        111 Pine Street - Suite 1700
                        San Francisco, California 94111
                        706 Sansome Street
                        San Francisco, CA 94111
                   BY: R. ALEXANDER SAVERI, ESQUIRE

For Defendant:
                           GIBSON, DUNN & CRUTCHER LLP
                           1050 Connecticut Avenue, NW
                           Washington, DC 20036
                     BY:   CYNTHIA E. RICHMAN, ESQUIRE

                           GIBSON, DUNN & CRUTCHER LLP
                           333 South Grand Avenue
                           Los Angeles, CA 90071
                     BY:   DANIEL G. SWANSON, ESQUIRE
                           MELISSA PHAN, ESQUIRE
      Case 4:20-cv-08733-YGR Document 42-2 Filed 03/22/21 Page 5 of 16   12



1    Mr. Berman, and that allows everybody to be on the same page

2    with respect to the discovery.

3              MR. BERMAN:    That's fine with me, Your Honor.

4              THE COURT:    All right.    No. 6, what are the issues?

5              MR. BERMAN:    No issues.

6              THE COURT:    That will be ordered.

7         No. 7, what are the issues?

8              MR. BERMAN:    No issues.

9              THE COURT:    No issues.

10        So that's it.     So that's taken care of.

11        Ms. Richman, you will send me a proposed form of order

12   with respect to that?

13             MS. RICHMAN:    Yes, Your Honor.

14             THE COURT:    Approved as to form by the Plaintiffs'

15   attorneys because you'll have to make that adjustment to

16   paragraph 5.

17        Okay.   That's Exhibit A.

18        Let's talk about the schedule, and I'm interested to know

19   what I can anticipate from the Defendants in terms of your --

20   well, are you bringing a motion to dismiss?

21             MS. RICHMAN:    Yes, Your Honor.     We are going to be

22   moving --

23             THE COURT:    On what basis?

24             MS. RICHMAN:    There are multiple bases for --

25             THE COURT:    Identify them.
      Case 4:20-cv-08733-YGR Document 42-2 Filed 03/22/21 Page 6 of 16      13



1              MS. RICHMAN:    Well, first of all, we think that the

2    Complaint is not timely, that it is barred by -- in whole or in

3    part by the statute of limitations.

4              THE COURT:    That's going to be denied.

5              MS. RICHMAN:    Okay.   Next --

6              THE COURT:    This case is going to go forward.

7              MS. RICHMAN:    Your Honor --

8              THE COURT:    And so what I don't want you to do --

9    frankly, my view is I would like to give you a trial date today

10   because we don't want this case to get old.         I want to push it.

11   It's already been up on -- one of them has already been up to

12   the Supreme Court and back.       It's a 2011 case.    And I'm not

13   interested in the Defendants over-litigating things.

14        So it's not as if -- you continue and Apple continues this

15   practice.   And it could be that we get to trial and a jury

16   agrees that your approach is the right approach.          So I'm not

17   prejudging that.    But to argue statute of limitations when this

18   is your practice seems a bit absurd.

19             MS. RICHMAN:    Your Honor, may I just ask a clarifying

20   question?   Are you referring to the Developer cases and the

21   Consumer cases?    We're not planning to bring any kind of

22   pleadings --

23             THE COURT:    You've answered the Complaint on the

24   Consumer case.

25             MS. RICHMAN:    Correct, yes.
      Case 4:20-cv-08733-YGR Document 42-2 Filed 03/22/21 Page 7 of 16   14



1              THE COURT:    So you're not bringing a motion to

2    dismiss, obviously.

3              MS. RICHMAN:    We're not bringing -- or a motion under

4    12(c), no, that's correct.      I'm just speaking of the Developer

5    case.

6              THE COURT:    So the Developer case --

7              MS. RICHMAN:    Yes, Your Honor.

8              THE COURT:    -- you want to bring a statute of

9    limitations motion?

10             MS. RICHMAN:    Your Honor, that would just be one of

11   the arguments.    I think that the heart of the motion would be

12   that there's no -- it doesn't state a claim under Section 2 of

13   the Sherman Act.    There is no allegation of any anticompetitive

14   conduct that --

15             THE COURT:    It's 136 pages.

16             MS. RICHMAN:    Yes, Your Honor.     And I think that what

17   it is alleging is that Apple charges too much and that the

18   Developer Plaintiffs don't like the way that Apple has designed

19   the App Store, and those are not cognizable claims under

20   Section 2.   Those are disputes with how much it charges and its

21   design decisions, which are not valid theories of exclusionary

22   conduct under Section 2.

23             THE COURT:    I think it does much more than that, and I

24   don't want you to waste my time and I don't want you to waste

25   your time or your client's money.       So I cannot stop you from
      Case 4:20-cv-08733-YGR Document 42-2 Filed 03/22/21 Page 8 of 16       15



1    bringing it, but I think it is a stretch.        All right.    So you

2    have one stretch with statute of limitations.

3           The next stretch with their theory -- and, by the way, I'm

4    not totally unsympathetic.      I mean, I did not, as you know,

5    agree with the Plaintiffs' theory, and I was reversed five to

6    four, and I was reversed by the Ninth Circuit.         The Developer

7    Plaintiffs have, in my view, a much more articulated theory

8    than the Consumer Plaintiffs on antitrust, and yet we're going

9    to go through the motions anyway, apparently.

10          What else do you have?

11              MS. RICHMAN:   Your Honor, the valid business

12   justifications are --

13              THE COURT:   You want me to decide that as a matter of

14   law?

15              MS. RICHMAN:   Your Honor, I think that on the face of

16   the Developer Plaintiffs' Complaint, they identify multiple

17   valid business justifications that would defeat --

18              THE COURT:   They do.   And the jury gets to decide

19   whether or not they agree to that.       I am not going to decide

20   that as a matter of law; that is, you cannot -- I would have to

21   make factual determinations to do that.

22          We had a whole trial on that issue, a two-week trial in

23   2016 on that topic, and Apple won, but we had to take it to

24   trial.

25          Next.
      Case 4:20-cv-08733-YGR Document 42-2 Filed 03/22/21 Page 9 of 16    16



1              MS. RICHMAN:    Your Honor, I think that, you know, you

2    will probably have the same reaction to this argument as well,

3    but we think that the market definition allegations are

4    facially defective and that the Complaint could be dismissed on

5    that basis as well.

6         I mean, we've thought long and hard about this motion,

7    Your Honor.   We understand that these cases have been around

8    for a long time.    We do believe that it is a meritorious motion

9    to dismiss; otherwise, we wouldn't be wasting your time.

10             THE COURT:    We are doing this on 35-day notice.

11   Seriously, I don't know why you are going through the motions.

12        So do you have any other definition or any other --

13             MS. RICHMAN:    No.   I mean, I think, Your Honor, again,

14   just the heart of it is that we don't agree that there's been a

15   cognizable theory of anticompetitive conduct that's --

16             THE COURT:    And I really don't think that I can throw

17   it out on a 12(b)(6).

18             MS. RICHMAN:    I understand, Your Honor.       I'm happy to

19   discuss the matter further with the client.

20             THE COURT:    I mean, you want to spend four months

21   doing this:   October, November, December, January.         I, frankly,

22   don't understand why.

23        You think you need a whole month to oppose this,

24   Mr. Berman?

25             MR. BERMAN:    Well, we're also going to be doing
     Case 4:20-cv-08733-YGR Document 42-2 Filed 03/22/21 Page 10 of 16    17



1    discovery at that point because they've agreed for discovery to

2    go forward, so my team has to deal with simultaneously --

3    simultaneous work.    But if Your Honor wants to put this on a

4    35-day schedule, we're all for it.

5             THE COURT:    Well, I think it is -- look, it's fine.

6    You want to do it the long way, you can do it the long way, but

7    I certainly am not going to think about the schedule for this

8    case based upon repeated motions to dismiss or multiple rounds,

9    especially given the outline that I've just heard.

10            MS. RICHMAN:     Yes, Your Honor.

11        And Apple is not asking for any kind of deferral of

12   discovery while the motion to dismiss is pending.         We are fully

13   ready to go ahead and litigate this case on a parallel track.

14            THE COURT:    What is the statute-of-limitations

15   argument again?

16            MS. RICHMAN:     Your Honor, they filed their Complaint

17   in June of 2019, and the conduct that they complain about is

18   almost a decade old.    What they're alleging is that they

19   disagree with the way that Apple designed its system and the

20   30-percent commission that was decided on in 2008 when the App

21   Store was opened.

22        There is no equitable exception under the Fraudulent

23   Concealment Doctrine or Continuing Violation Doctrine that

24   would permit the case to go forward.       They waited to find out

25   what happened with the Supreme Court and then filed their
     Case 4:20-cv-08733-YGR Document 42-2 Filed 03/22/21 Page 11 of 16      18



1    lawsuit.

2               MR. BERMAN:   I can answer that, if you want,

3    Your Honor.

4               THE COURT:    Sure.   Why don't you outline your response

5    at this point, Mr. Berman.

6               MR. BERMAN:   So they may have obtained and began the

7    monopolization we complain of in 2008, but it's a continuing

8    course of conduct, and our clients have been subject to the

9    abuse of monopoly power within the last four years, so I think

10   the statute of limitations is dead on arrival.

11              THE COURT:    All right.   They are filing their motion

12   October 28th.   How much time do you want to respond?         If you

13   want the month, that's fine.       I just, like I said -- it's not

14   clear to me that any of these grounds have legs.

15              MR. BERMAN:   You know, I didn't really care about the

16   length of time because they're providing discovery, which is

17   unusual.    So I said 30 days, but we could do it in 15, if you

18   want.   I'm sure people at the back table are squirming, but we

19   can do it.

20              THE COURT:    Given that it's not going to impact how I

21   do the rest of the schedule, it doesn't matter to me.

22              MR. BERMAN:   Okay.

23              THE COURT:    So --

24              MR. BERMAN:   Three weeks.

25              THE COURT:    -- I just think that it's -- like I said,
     Case 4:20-cv-08733-YGR Document 42-2 Filed 03/22/21 Page 12 of 16      19



1    I think it's a stretch.

2             MR. BERMAN:    Three weeks.

3             THE COURT:    And I would suggest to you that you talk

4    to your client.

5             MS. RICHMAN:     Yes, Your Honor.

6             THE COURT:    Because I agree, there -- damages might be

7    limited by the statute, but the landscape changes and continues

8    to change.

9         In terms of the Antitrust Act, they have what seems to be

10   a relatively good, at least for pleading purposes, articulation

11   of what's happening in Europe and at least that Commission's

12   view of the anticompetitive effect of these vertical platforms.

13        You know, a motion to dismiss, I don't -- that's not how

14   this case is going to get resolved.       Reasonable justification,

15   there is absolutely no way that I can make that decision on a

16   motion to dismiss without making factual findings, which, by

17   definition, means to deny the motion.

18        And market definition, you've got economics professors on

19   both sides of the aisle already arguing market definition in

20   this case.   So you think I can throw it out on a motion to

21   dismiss when I have half of the academy arguing one thing and

22   the other half of the academy arguing something else?

23            MS. RICHMAN:     No.   I do -- I understand, Your Honor.

24   I think that it really goes to the conduct issue.         That would

25   be the heart of the motion, not the statute of limitations
     Case 4:20-cv-08733-YGR Document 42-2 Filed 03/22/21 Page 13 of 16      20



1    argument or the market definition, but the question of whether

2    they've actually alleged exclusionary conduct here.          But that's

3    the core of the motion and something that we feel strongly

4    about, too.

5         I mean, I think were we in a different posture, we would

6    be seeking to dismiss the consumer case on similar grounds as

7    well, but I understand that ship has sailed a long time ago.

8               THE COURT:    Do you want to respond?

9               MR. BERMAN:   Three weeks, Your Honor.

10              THE COURT:    Do you want to respond to her last

11   comment?

12              MR. BERMAN:   Her last comment that we haven't pled an

13   abuse of monopoly power?      We certainly, I think, have more than

14   pled it.    We've given -- if you're a developer, you're locked

15   in to the Apple platform.     Apple has charged a 30 percent

16   commission for over 10 years.      In a normal economic world,

17   there would be cost efficiencies.       That commission would be

18   going down.   And we know that others in the marketplace -- for

19   example, Epic, when it started its platform, it charges 12

20   percent.    Microsoft for its app, it charges its developers

21   anywhere between 5 to 15 percent.

22        So this isn't about how they designed the platform.            It's

23   clearly how they abuse their monopoly power.

24              THE COURT:    What about, though, Mr. Berman -- because

25   I know you tend to do a lot of thinking on these cases before
     Case 4:20-cv-08733-YGR Document 42-2 Filed 03/22/21 Page 14 of 16      21



1    you bring them.    What about the price on Android phones?          Isn't

2    it 30 percent?

3              MR. BERMAN:    It is 30 percent for some.      For example,

4    Google Chrome has a product where it charges 5 percent for

5    apps.

6         So, yes, we thought long and hard about it.         We think

7    there are markers out there in the market that show what a

8    proper charge would be if Apple wasn't abusing its monopoly

9    power.   We were studying this long before, believe it or not,

10   the Supreme Court decision.

11             MS. RICHMAN:    Your Honor, may I respond?

12             THE COURT:    You may.

13             MS. RICHMAN:    Your Honor, I think that Mr. Berman just

14   put a very fine point on what our motion would argue, which is

15   that, you know, the amount of commission itself, charging a

16   high commission, is not an antitrust violation, and he's just

17   identified several other paths to market that app developers

18   have such that there is no exclusion of competitors or of app

19   developers, so that really is the key issue here that we would

20   be arguing and discussing in our motion to dismiss.

21             THE COURT:    Well, then I would suggest that your

22   weaker arguments you might consider eliminating.

23             MS. RICHMAN:    Yes, Your Honor.

24             THE COURT:    All right.   You said three weeks,

25   Mr. Berman?
     Case 4:20-cv-08733-YGR Document 42-2 Filed 03/22/21 Page 15 of 16       22



1             MR. BERMAN:    Yes, Your Honor.

2             THE COURT:    Okay.   That's November 18th for the

3    opposition.

4         Do you want two or three weeks to reply?         Typically I give

5    you two weeks, but it is Thanksgiving, so I will give you the

6    extra week.

7             MS. RICHMAN:     Yes, please, Your Honor.

8             THE COURT:    Okay.   December 9th.

9         Hearing January 8th.

10        Will that work?    We'll specially set it.

11            MS. RICHMAN:     Your Honor, could I just confer with my

12   colleague?

13           (Pause in proceedings.)

14            MS. RICHMAN:     Your Honor, would it be possible to push

15   that back by a week?

16            THE COURT:    Sure.   The 14th?

17            MS. RICHMAN:     Yes, please.    That would be great.

18   Thank you very much.

19            THE COURT:    That will be on my normal calendar then,

20   2:00 p.m.

21        Does that work, Mr. Berman?

22            MR. BERMAN:    We'll make it work, Your Honor.

23            THE COURT:    Do you want -- well, that's fine.        Okay.

24        So you're going to do your initial disclosures by next

25   week; right?
     Case 4:20-cv-08733-YGR Document 42-2 Filed 03/22/21 Page 16 of 16



1

2

3                          CERTIFICATE OF REPORTER

4             I certify that the foregoing is a correct transcript

5    from the record of proceedings in the above-entitled matter.

6

7    DATE:    Wednesday, October 16, 2019

8

9
     ____________________________________________
10   Pamela Batalo Hebel, CSR No. 3593, RMR, FCRR
     U.S. Court Reporter
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
